19-23649-rdd       Doc 659        Filed 12/18/19      Entered 12/18/19 09:48:02               Main Document
                                                     Pg 1 of 5


DAVIS POLK & WARDWELL LLP
450 Lexington Avenue
New York, New York 10017
Telephone: (212) 450-4000
Facsimile: (212) 701-5800
Marshall S. Huebner
Benjamin S. Kaminetzky
Timothy Graulich
Eli J. Vonnegut
Christopher S. Robertson

Counsel to the Debtors
and Debtors in Possession

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

In re:                                                          Chapter 11

PURDUE PHARMA L.P., et al.,                                     Case No. 19-23649 (RDD)

                 Debtors.1                                      (Jointly Administered)


                  AGENDA FOR DECEMBER 19, 2019 OMNIBUS HEARING

Time and Date of Hearing:          December 19, 2019 at 2:00 p.m. (prevailing Eastern Time)
Location of Hearing:               The Honorable Judge Robert D. Drain
                                   United States Bankruptcy Court for the Southern District of New York
                                   300 Quarropas Street
                                   White Plains, New York 10601
Copies of Motions:                 A copy of each pleading can be viewed on the Court’s website at
                                   http://www.nysb.uscourts.gov and the website of the Debtors’
                                   notice and claims agent, Prime Clerk LLC at
                                   https://restructuring.primeclerk.com/purduepharma.


1
  The Debtors in these cases, along with the last four digits of each Debtor’s registration number in the applicable
jurisdiction, are as follows: Purdue Pharma L.P. (7484), Purdue Pharma Inc. (7486), Purdue Transdermal
Technologies L.P. (1868), Purdue Pharma Manufacturing L.P. (3821), Purdue Pharmaceuticals L.P. (0034),
Imbrium Therapeutics L.P. (8810), Adlon Therapeutics L.P. (6745), Greenfield BioVentures L.P. (6150), Seven
Seas Hill Corp. (4591), Ophir Green Corp. (4594), Purdue Pharma of Puerto Rico (3925), Avrio Health L.P. (4140),
Purdue Pharmaceutical Products L.P. (3902), Purdue Neuroscience Company (4712), Nayatt Cove Lifescience Inc.
(7805), Button Land L.P. (7502), Rhodes Associates L.P. (N/A), Paul Land Inc. (7425), Quidnick Land L.P. (7584),
Rhodes Pharmaceuticals L.P. (6166), Rhodes Technologies (7143), UDF LP (0495), SVC Pharma LP (5717) and
SVC Pharma Inc. (4014). The Debtors’ corporate headquarters is located at One Stamford Forum, 201 Tresser
Boulevard, Stamford, CT 06901.
19-23649-rdd    Doc 659     Filed 12/18/19    Entered 12/18/19 09:48:02       Main Document
                                             Pg 2 of 5


  I.   UNCONTESTED MATTERS:

       1.      Assumption/Rejection Deadline Extension Motion. Motion of Debtors for Entry
               of an Order Extending the Deadline To Assume or Reject Unexpired Leases of
               Nonresidential Real Property [ECF No. 599]

                     Objection Deadline: December 16 at 4:00 p.m. (prevailing Eastern Time).

                     Responses Received: None.

                     Related Documents: None.

                     Status: This matter is going forward on an uncontested basis.

       2.      Removal Deadline Extension Motion. Motion of Debtors to Extend the Time to
               File Notices of Removal of Civil Actions [ECF No. 600]

                     Objection Deadline: December 16 at 4:00 p.m. (prevailing Eastern Time).

                     Responses Received: None.

                     Related Documents: None.

                     Status: This matter is going forward on an uncontested basis.

       3.      Jones Day Retention Application. Application of the Debtors for an Order
               Authorizing Them to Retain and Employ Jones Day as Special Counsel, Nunc Pro
               Tunc to the Petition Date [ECF No. 601]

                     Objection Deadline: December 16 at 4:00 p.m. (prevailing Eastern Time).

                     Responses Received: None.

                     Related Documents:

                          A. Declaration of John J. Normile in Support of the Application of the
                             Debtors for an Order Authorizing Them to Retain and Employ
                             Jones Day as Special Counsel, Nunc Pro Tunc to the Petition Date
                             [ECF No. 603]
                     Status: This matter is going forward on an uncontested basis.

       4.      Arnold & Porter Kaye Scholer LLP Retention Application. Application of the
               Debtors for Authority to Retain and Employ Arnold & Porter Kaye Scholer LLP
               as Special Counsel to the Debtors Nunc Pro Tunc to the Petition Date [ECF No.
               602]

                     Objection Deadline: December 16 at 4:00 p.m. (prevailing Eastern Time).

                                               2
19-23649-rdd    Doc 659     Filed 12/18/19    Entered 12/18/19 09:48:02        Main Document
                                             Pg 3 of 5


                      Responses Received: None.

                      Related Documents: None.

                      Status: This matter is going forward on an uncontested basis.

 II.   CONTESTED MATTERS:

       5.      PJT Partners Retention Application. Debtors’ Application for Authority to
               Retain and Employ AlixPartners, LLP as Financial Advisor Nunc Pro Tunc to the
               Petition Date [ECF No. 430]

                      Objection Deadline: December 12 at 4:00 p.m. (prevailing Eastern Time).

                      Responses Received:

                          A. Objection Of The United States Trustee To Entry Of Order
                             Approving The Retention Of PJT Partners LP As Investment
                             Banker For The Debtors [ECF No. 471]

                          B. The United States Trustee’s (i) Supplemental Objection to the
                             Retention of PJT Partners LP as Investment Banker for the Debtors
                             (ii) Objection to PJT’s Motion to Seal and (iii) Request to Unseal
                             PJT’s Client Information [ECF No. 646]

                      Reply:

                          A. PJT Partners LP’s Reply to the United States Trustee’s (I) Initial
                             and Supplemental Objections to the Retention of PJT Partners LP
                             as Investment Banker for the Debtors, (II) Objection to PJT’s
                             Motion to Seal and (III) Request to Unseal PJT’s Client
                             Information [ECF No. 656]

                      Related Documents:

                          A. Notice of Adjournment of Hearing Regarding Debtors’
                             Application to Employ PJT Partners LP as Investment Banker
                             Nunc Pro Tunc to the Petition Date [ECF No. 464]

                          B. PJT Partners LP’s Motion for Entry of an Order Authorizing
                             Certain Confidential Information Related to PJT Partners LP’s
                             Retention Application to be Filed Under Seal [ECF No. 589]

                          C. Supplemental Declaration of Timothy Coleman in Support of the
                             Debtors’ Application to Employ PJT Partners LP as Investment
                             Banker Nunc Pro Tunc to the Petition Date [ECF No. 590]


                                               3
19-23649-rdd    Doc 659     Filed 12/18/19    Entered 12/18/19 09:48:02       Main Document
                                             Pg 4 of 5


                          D. Order Authorizing Certain Confidential Information Related to
                             PJT Partners LP’s Retention Application to be Filed Under Seal
                             [ECF No. 637]

                          E. Notice of Adjournment of Hearing Regarding Debtors’
                             Application to Employ PJT Partners LP as Investment Banker
                             Nunc Pro Tunc to the Petition Date [ECF No. 650]

                          F. Notice to Unseal Confidential Information [ECF No. 657]

                     Status: This matter is going forward on a contested basis.

      6.       Ernst & Young Retention Application. Debtors’ Application to Employ Ernst &
               Young as Its Auditors, Nunc Pro Tunc to the Petition Date [ECF No. 432]

                     Objection Deadline: November 15, 2019 at 4:00 pm (prevailing Eastern
                     Time).

                     Responses Received:

                          A. Objection of the United States Trustee to Entry of Order
                             Approving the Retention of Ernst & Young LLP as the Auditor for
                             the Debtors [ECF No. 485].

                     Reply:

                          A. Reply of Debtors in Support of Debtors’ Application to Employ
                             Ernst & Young as its Auditor, Nunc Pro Nunc to the Petition Date
                             [ECF No. 500].

                     Related Documents:

                          A. Supplemental Declaration of Devon M. Brady in Further Support
                             of Debtor’s Application for Order Authorizing Retention and
                             Employment of Ernst & Young LLP as its Auditor, Nunc Pro Tunc
                             to the Petition Date [ECF No. 499]

                          B. Notice of Adjournment of Hearing Regarding Debtors’
                             Application to Employ Ernst & Young as its Auditor, Nunc Pro
                             Tunc to the Petition Date [ECF No. 515]

                     Status: This matter is going forward on a contested basis. The hearing
                     with respect to this matter shall be an evidentiary hearing.



                        [Remainder of Page Intentionally Left Blank]

                                               4
19-23649-rdd   Doc 659   Filed 12/18/19    Entered 12/18/19 09:48:02   Main Document
                                          Pg 5 of 5



Dated:   December 17, 2019
         New York, New York


                                          DAVIS POLK & WARDWELL LLP

                                          By: /s/ Eli J. Vonnegut


                                          450 Lexington Avenue
                                          New York, New York 10017
                                          Telephone: (212) 450-4000
                                          Facsimile: (212) 701-5800
                                          Marshall S. Huebner
                                          Benjamin S. Kaminetzky
                                          Timothy Graulich
                                          Eli J. Vonnegut
                                          Christopher S. Robertson

                                          Counsel to the Debtors
                                          and Debtors in Possession




                                            5
